Per Curiam.
The proofs in this case clearly establish that the plaintiffs were the invitees of the defendant Prank W. LaMorte. Further, they show that Mrs. LaMorte so negligently operated her husband’s car that her negligence W'as not only the proximate cause of the plaintiffs’ injuries, but also those suffered by the defendant Joseph E. Cooke, who had judgment on his counter-claim.
So far as questions dealing with the conduct of the trial .and the court’s charge are before us, by exceptions duly entered, we think there is nothing presented showing error.
We can see no error, if it be before us, in an amendment •of Cooke’s answer made pursuant to Supreme Court rule No. 24. The discontinuance of an action brought by Cooke, in the Bergen Common Pleas, was certainly within his control, ■and the action besides was proper as tending to an orderly disposition of the whole matter.
The plaintiff Herman Gutjahr’s verdict of $22,500 seems to us excessive. The proofs show that he expended about $1,000 for medical and hospital expenses. His injuries were painful and there will be a permanent impairment of the motion of his head. He suffered, however, no diminution in his earning capacity. We think that a reduction of the verdict to $15,000 would be somewhat more in accordance with verdicts recovered in other similar cases. Therefore, unless a consent be entered to a reduction of the judgment to the amount indicated, the rule will be made absolute. However, if the consent is entered the rule will be discharged.